                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008 Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiffs
                 7
                                                      UNITED STATES DISTRICT COURT
                 8
                                                      EASTERN DISTRICT OF CALIFORNIA
                 9
                 10       TROY McFADYEN, in his Individual                    No. 2:18-CV-02912-TLN-DMC
                          Capacity, And as Heir at Law and Successor
                 11
                          in Interest To MICHELLE MCFADYEN,                  ORDER GRANTING PLAINTIFFS’
                 12       deceased; PHILLIP BOW; and                         REQUEST TO EXTEND
                          SIA BOW, as Heirs of Law and Successors            TIME FOR SERVICE OF
                 13       In Interest to MICHELLE MCFADYEN,                  SUMMONS AND COMPLAINT
                          Deceased,
                 14
                                       Plaintiffs,
                 15
                                       vs.
                 16

                 17       COUNTY OF TEHAMA;
                          TEHAMA COUNTY SHERIFFS’ OFFICE;
                 18       SHERIFF DAVE HENCRATT, in his
                          individual and official capacity as Sheriff for
                 19       the County of Tehama Sheriff’s Department;
                          ASSISTANT SHERIFF PHIL JOHNSTON,
                 20       in his individual and official capacity as
                 21       Assistant Sheriff for the County of Tehama
                          Sheriff’s Department;
                 22       SUCCESSOR IN INTEREST OR ESTATE
                          OF KEVIN NEAL and;
                 23       THE RANCHO TEHAMA ASSOCIATION
                          INC.,
                 24
                                        Defendants.
                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390                Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
                 1
                                 Having reviewed and considered Plaintiffs’ Request to Extend Time Period for Service of
                 2        Summons and Complaint on All Defendants, and good cause appearing therefor,
                 3               IT IS HEREBY ORDERED that Plaintiffs are granted an additional ninety (90) days to
                 4        effectuate service of the Summons and Complaint on all Defendants: COUNTY OF TEHAMA;
                 5        TEHAMA COUNTY SHERIFFS’ OFFICE; SHERIFF DAVE HENCRATT, in his individual and
                 6        official capacities as Sheriff for the County of Tehama Sheriff Department; ASSISTANT
                 7        SHERIFF PHIL JOHNSTON; in his individual and official capacities as Assistant Sheriff for the
                 8        County of Tehama Sheriff Department; SUCCESSOR IN INTEREST OR ESTATE OF KEVIN

                 9        NEAL; and THE RANCHO TEHAMA ASSOCIATION INC. Service shall be completed not

                 10       later than May 3, 2019.

                 11              IT IS SO ORDERED.

                 12       Dated: February 4, 2019

                 13

                 14
                                                           Troy L. Nunley
                 15                                        United States District Judge

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 2
 Post Office Box 994390               Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
